Exhibit 10.1
SYBASE, INC.
AMENDED AND RESTATED
2003 STOCK PLAN

 



--------------------------------------------------------------------------------



 



SYBASE, INC.
AMENDED AND RESTATED
2003 STOCK PLAN
(Amended and Restated Effective September 17, 2009)
     SYBASE, INC., hereby amends and restates in its entirety the Sybase, Inc.
2003 Stock Plan, effective as of April 14, 2009. The 2003 Stock Plan was
initially amended and restated as of March 25, 2004 (“1st Amendment Date”), was
amended and restated on May 25, 2005 (“2nd Amendment Date”), was amended and
restated on May 29, 2007 (“3rd Amendment Date”), was amended and restated on
April 14, 2009 (the “4th Amendment Date”), and was further amended and restated
on September 17, 2009 (the “5th Amendment Date”). The amended and restated 2003
Stock Plan shall hereinafter be referred to as the “Plan.” The Plan, as amended
on the 1st Amendment Date, became effective upon approval by the stockholders of
Sybase, Inc. at the Annual Meeting of Stockholders held on May 27, 2004 (“Plan
Effective Date”). Unless otherwise defined, terms with initial capital letters
are defined in Section 2 below.
SECTION 1
BACKGROUND AND PURPOSE
1.1 Background The Plan permits the grant of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights (SARs), Performance Shares,
Performance Units, Deferred Stock Units, Restricted Stock Units and Restricted
Stock.
1.2 Purpose of the Plan The Plan is intended to attract, motivate, and retain
the following individuals: (a) employees of the Company and its Affiliates;
(b) consultants who provide significant services to the Company and its
Affiliates; and (c) directors of the Company who are employees of neither the
Company nor any Affiliate. The Plan also is designed to encourage stock
ownership by such individuals, thereby aligning their interests with those of
the Company’s stockholders.
SECTION 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act shall include such section, any valid
rules or regulations promulgated under such section, and any comparable
provisions of any future legislation, rules or regulations amending,
supplementing or superseding any such section, rule or regulation.
2.2 “Administrator” means, collectively the Board, and/or one or more
Committees, and/or one or more executive officers of the Company designated by
the Board to administer the Plan or specific portions thereof.

 



--------------------------------------------------------------------------------



 



2.3 “Affiliate” means any corporation or any other entity (including, but not
limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.
2.4 “Applicable Law” means the legal requirements relating to the administration
of Options, SARs, Performance Shares, Performance Units, Deferred Stock Units,
Restricted Stock Units and Restricted Stock and similar incentive plans under
applicable state corporate and securities laws, the Code, and applicable rules
and regulations promulgated by the NYSE or the requirements of any other stock
exchange or quotation system upon which the Shares may then be listed or quoted.
2.5 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Shares, Performance Units, Restricted Stock Units and/or Deferred
Stock Units.
2.6 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan, including the Grant
Date.
2.7 “Board” or “Board of Directors” means the Board of Directors of the Company.
2.8 “Change in Control” means the occurrence of any of the following events:
          (a) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities;
          (b) The consummation of the sale or disposition by the Company of all
or substantially all of the Company’s assets;
          (c) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the Plan Effective Date, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Directors at the time of such election or nomination (but will not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of Directors); or
          (d) The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power

2



--------------------------------------------------------------------------------



 



represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such merger or consolidation.
2.9 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
2.10 “Committee” means any committee appointed by the Board of Directors to
administer the Plan or any portion thereof that (i) is composed entirely of
Independent Directors, and (ii) has a published committee charter as required
under applicable NYSE rules.
2.11 “Company” means Sybase, Inc., a Delaware corporation, or any successor
thereto. With respect to the definitions of the Performance Goals, the
Administrator may determine that “Company” means Sybase and its consolidated
Subsidiaries.
2.12 “Consultant” means any consultant, independent contractor, or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.
2.13 “Continuous Status” as an Employee, Consultant or Director means that a
Participant’s employment or service relationship with the Company or any
Affiliate is not interrupted or terminated. Continuous Status as an Employee or
Consultant shall not be considered interrupted in the following cases: (i) any
leave of absence approved by the Company, or (ii) transfers between locations of
the Company or between the Company and any Subsidiary, or any successor. A leave
of absence approved by the Company shall include sick leave, military leave, or
any other personal leave approved by an authorized representative of the
Company. For purposes of Incentive Stock Options, no leave of absence may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract. If such reemployment is not so guaranteed,
then on the one hundred eighty-first (181st) day of such leave any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonqualified Stock
Option. Continuous Status as a Director means the absence of any interruption or
termination of service as a Director.
2.14 “Deferred Stock Units” means an Award granted to a Participant that is
Restricted Stock, Performance Shares or Performance Units and that is paid out
on a deferred basis after such Award has vested as described in Section 11.3.
2.15 “Director” means any individual who is a member of the Board of Directors
of the Company.
2.16 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent

3



--------------------------------------------------------------------------------



 



and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Administrator from time to time.
2.17 “Employee” means any employee of the Company or of an Affiliate.
2.18 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.
2.19 “Fair Market Value” means the closing price of the Company’s Shares on the
NYSE on the relevant date. If the Shares are not trading on the NYSE on the
relevant date, “Fair Market Value” means the last quoted per share selling price
for Shares on the relevant date, or if there were no sales on such date, the
closing bid on the relevant date; if there are neither bids nor sales on the
relevant date, then the Fair Market Value shall mean the arithmetic mean of the
highest and lowest quoted selling prices on the last market trading day before
the relevant date, as determined by the Administrator. Notwithstanding the
preceding, for federal, state, and local income tax reporting purposes, Fair
Market Value shall be determined by the Administrator (or its delegate) in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.
2.20 “Fiscal Year” means a fiscal year of the Company.
2.21 “Freestanding SAR” means a SAR that is granted independently of any Option.
2.22 “Grant Date” means with respect to an Award, the effective date an Award is
granted.
2.23 “Incentive Stock Option” means an Option to purchase Shares, which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.
2.24 “Independent Director” means a Nonemployee Director who is (i) a
“non-employee director” within the meaning of Section 16b-3 of the 1934 Act,
(ii) “independent” as determined under the applicable rules of the NYSE, and
(iii) an “outside director” under Treasury Regulation Section 1.162-27(e)(3), as
any of these definitions may be modified or supplemented from time to time.
2.25 “Individual Objectives” means as to a Participant, the objective and
measurable goals set by a “management by objectives” process and approved by the
Administrator in its discretion.
2.26 “Misconduct” shall include commission of any act in competition with any
activity of the Company (or any Affiliate) or any act contrary or harmful to the
interests of the Company (or any Affiliate) and shall include, without
limitation: (a) conviction of a felony or crime involving moral turpitude or
dishonesty, (b) violation of Company (or any Affiliate) policies, with or acting
against the interests of the Company (or any Affiliate), including employing or
recruiting any present, former or future employee of the Company (or any
Affiliate), (d) misuse of any trade or business secrets or

4



--------------------------------------------------------------------------------



 



confidential, secret, privileged, or non-public information relating to the
Company’s (or any Affiliate’s) business or breach of the Company’s Nondisclosure
and Assignment of Inventions Agreement, or (e) participating in a hostile
takeover attempt of the Company or an Affiliate. The foregoing definition shall
not be deemed to be inclusive of all acts or omissions that the Company (or any
Affiliate) may consider as Misconduct for purposes of the Plan.
2.27 “NYSE” means New York Stock Exchange.
2.28 “Nonemployee Director” means a Director who is not employed by the Company
or an Affiliate.
2.29 “Nonqualified Stock Option” means an option to purchase Shares that is not
intended to be an Incentive Stock Option.
2.30 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.
2.31 “Participant” means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.
2.32 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Administrator (in its discretion) to be applicable to a Participant with
respect to an Award. As determined by the Administrator, the performance
measures for any performance period will be any one or more of the following
objective performance criteria, applied to either the Company as a whole or,
except with respect to stockholder return metrics, to a region, business unit,
affiliate or business segment, and measured either on an absolute basis or
relative to a pre-established target, to a previous period’s results or to a
designated comparison group, and, with respect to financial metrics, which may
be determined in accordance with United States Generally Accepted Accounting
Principles (“GAAP”), in accordance with accounting principles established by the
International Accounting Standards Board (“IASB Principles”) or which may be
adjusted when established to exclude any items otherwise includable under GAAP
or under IASB Principles: (i) cash flow (including operating cash flow or free
cash flow), (ii) revenue (on an absolute basis or adjusted for currency
effects), (iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(viii) stock price, (ix) return on equity, (x) total stockholder return,
(xi) growth in stockholder value relative to the moving average of the S&P 500
Index or another index, (xii) return on capital, (xiii) return on assets or net
assets, (xiv) return on investment, (xv) economic value added, (xvi) operating
profit or net operating profit, (xvii) operating margin, (xix) market share,
(xx) contract awards or backlog, (xxi) overhead or other expense reduction,
(xxii) credit rating, (xxvi) objective customer indicators, (xxvii) new product
invention or innovation, (xxviii) attainment of research and development
milestones, (xxix) improvements in productivity, (xxx) attainment of objective
operating goals, and (xxxi) objective employee metrics. The Performance Goals
may differ from Participant to Participant and from Award to Award.

5



--------------------------------------------------------------------------------



 



2.33 “Performance Shares” mean an Award granted to a Participant pursuant to
Section 10 of the Plan that entitles the Participant to receive a prescribed
number of Shares upon achievement of performance objectives associated with such
Award.
2.34 “Performance Unit” means an Award granted to Participant pursuant to
Section 10 of the Plan that entitles the Participant to receive a cash payment
equal to the value of a prescribed number of Shares upon achievement of
performance objectives associated with such Award.
2.35 “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions that subject the Shares
to a substantial risk of forfeiture. As provided in Section 7, such restrictions
may be based on the passage of time, the achievement of Performance Goals, or
the occurrence of other events as determined by the Administrator, in its
discretion.
2.36 “Plan” means this amended and restated Sybase, Inc. 2003 Stock Plan, as set
forth in this instrument and as hereafter amended from time to time.
2.37 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
2.38 “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 9. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
2.39 “Retirement” means the termination of employment pursuant to the Company’s
retirement policies for an Employee who has attained the age of fifty-five
(55) and whose Continuous Status as an Employee was not interrupted during the
previous five (5) years.
2.40 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.
2.41 “SEC” means the U.S. Securities and Exchange Commission.
2.42 “Section 16 Person” means a person who, with respect to the Shares, is
subject to Section 16 of the 1934 Act.
2.43 “Shares” means the shares of common stock of the Company.
2.44 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as a
SAR. A SAR gives a Participant a right to receive an amount equal to the
difference between the exercise price of the Shares on the grant date and the
Fair Market Value of the Shares on the exercise date. For example, assume a
Participant is granted 100 SARs at an exercise price of $20 (i.e., 100% of the
Fair Market Value of the underlying Shares on the grant date). When the SARs
become exercisable, the Fair Market Value of the underlying Shares is $30 per
Share. Therefore, upon exercise of the SAR the Participant is entitled to
receive $1,000 (100 Shares x $10 per Share).

6



--------------------------------------------------------------------------------



 



2.45 “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
2.46 “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).
SECTION 3
ADMINISTRATION
3.1 The Administrator. The Administrator shall be appointed by the Board of
Directors from time to time.
3.2 Authority of the Administrator. It shall be the duty of the Administrator to
administer the Plan in accordance with the Plan’s provisions and in accordance
with Applicable Law. The Administrator shall have all powers and discretion
necessary or appropriate to administer the Plan and to control its operation,
including, but not limited to, the power to make recommendations to the Board
regarding the following: (a) which Employees, Consultants and Directors shall be
granted Awards; (b) the terms and conditions of the Awards, (c) interpretation
of the Plan, (d) adoption of such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees and Directors who
are foreign nationals or employed outside of the United States, (e) adoption of
rules for the administration, interpretation and application of the Plan as are
consistent therewith, and (f) interpretation, amendment or revocation of any
such rules. Notwithstanding the foregoing, the Compensation Committee of the
Board shall have the sole authority to grant any Awards to Nonemployee
Directors, to determine the terms and conditions of such Awards to Nonemployee
Directors and to modify or amend the terms of any Awards granted to Nonemployee
Directors.
3.3 Delegation by the Administrator. The Administrator, in its discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more Directors; provided, however,
that the Administrator may not delegate its authority and powers (a) with
respect to Section 16 Persons, or (b) in any way which would jeopardize the
Plan’s qualification under Section 162(m) of the Code or Rule 16b-3.
3.4 Decisions Binding. All determinations and decisions made by the
Administrator, the Board, and any delegate of the Administrator pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by Applicable Law.

7



--------------------------------------------------------------------------------



 



SECTION 4
SHARES SUBJECT TO THE PLAN
4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall be 14,500,000
(i.e., the existing 2003 Plan share reserve plus 3,000,000 shares approved by
the stockholders on the 2nd Amendment Date plus 4,000,000 shares approved by the
stockholders on the 3rd Amendment Date plus 5,000,000 shares approved by the
stockholders on the 4th Amendment Date), plus (i) the 1,004,213 shares available
for grant under the Sybase, Inc. 1996 Stock Plan as of the Plan Effective Date;
plus (ii) the 55,250 shares available for grant under the 1999 Plan as of the
Plan Effective Date, plus (iii) any shares represented by awards granted under
the 1996 Plan, the 1999 Plan, or the 1992 Director Plan or the 2001 Director
Plan (collectively, the “Existing Plans”) as of the Plan Effective Date that are
forfeited or cancelled or expire without the delivery of Shares. As of the 1st
Amendment Date, there were a total of 17,202,848 options and awards issued but
unexercised under the Existing Plans. After the Plan Effective Date, no further
shares will be issued under any Existing Plan. When any Award made under the
Plan expires, or is forfeited or cancelled without the delivery of Shares, such
Shares will become available for future Awards under the Plan. Shares granted
under the Plan may be authorized but unissued Shares or reacquired Shares.
4.2 Fungible Limit on Discounted Awards. For Awards granted on or after the 4th
Amendment Date, any Shares subject to Options or SARs shall be counted against
the numerical limits of Section 4.1 as one share for every share subject
thereto. For Awards granted on or after the 4th Amendment Date, any Shares
subject to Performance Shares, Restricted Stock, Restricted Stock Units or
Deferred Stock Units with a per share or unit purchase price lower than 100% of
Fair Market Value on the date of grant shall be counted against the numerical
limits of Section 4.1 as two and one-tenth shares for every one share subject
thereto. To the extent that a share that was subject to an Award that counted as
two and one-tenth shares against the Plan reserve pursuant to the preceding
sentence is recycled back into the Plan under Section 4.3, the Plan shall be
credited with two and one-tenth Shares.
4.3 Lapsed Awards. If an Award is settled in cash, or is cancelled, terminates,
expires, or lapses for any reason (with the exception of the termination of a
Tandem SAR upon exercise of the related Option, or the termination of a related
Option upon exercise of the corresponding Tandem SAR), any Shares subject to
such Award again shall be available to be the subject of an Award.
4.4 Adjustments in Awards and Authorized Shares. Subject to the provisions of
Section 11.6, in the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs the Administrator shall
proportionately adjust the number and class of Shares which may be delivered
under the Plan and, the number, class, and price of Shares subject to
outstanding Awards, and

8



--------------------------------------------------------------------------------



 



the numerical limits of Sections 8.1 and 11.6, in order to prevent dilution or
enlargement of the benefits or potential benefits under the Plan.
Notwithstanding the preceding, the number of Shares subject to any Award always
shall be a whole number.
4.5 Legal Compliance. Shares shall not be issued pursuant to the making or
exercise of an Award unless the exercise of Options and rights and the issuance
and delivery of Shares shall comply with the Securities Act of 1933, as amended,
the 1934 Act and other Applicable Law, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
4.6 Investment Representations. As a condition to the exercise of an Option or
other right, the Company may require the person exercising such Option or right
to represent and warrant at the time of exercise that the Shares are being
acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
SECTION 5
EMPLOYEE AND CONSULTANT STOCK OPTIONS
     The provisions of this Section 5 are applicable only to Options granted to
Employees (including Directors who are also Employees), and Consultants. Such
Participants shall also be eligible to receive other types of Awards as set
forth in the Plan.
5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Administrator in its discretion. The Administrator may grant
Incentive Stock Options, Nonqualified Stock Options, or a combination thereof,
and the Administrator, in its discretion and subject to Section11.6, shall
determine the number of Shares subject to each Option.
5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise the Option,
and such other terms and conditions as the Administrator, in its discretion,
shall determine. The Award Agreement shall also specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.
5.3 Exercise Price. The Administrator shall determine the Exercise Price for
each Option subject to the provisions of this Section 5.3.
     5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock
Option, the Exercise Price shall be determined by the Administrator, but in no
case shall the per Share exercise price be less than one hundred percent (100%)
of the Fair Market Value of a Share on the Grant Date.
     5.3.2 Incentive Stock Options. The grant of Incentive Stock Options shall
be subject to the following limitations:

9



--------------------------------------------------------------------------------



 



          (a) The Exercise Price of an Incentive Stock Option shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date; provided, however, that if on the Grant Date, the Employee (together with
persons whose stock ownership is attributed to the Employee pursuant to Section
424(d) of the Code) owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the Exercise Price shall be not less than one hundred and ten percent (110%) of
the Fair Market Value of a Share on the Grant Date;
          (b) Incentive Stock Options may be granted only to persons who are, as
of the Grant Date, Employees of the Company or a Subsidiary, and may not be
granted to Nonemployee Directors or Consultants;
          (c) To the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5.3.2(c), Incentive
Stock Options shall be taken into account in the order in which they were
granted. The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted; and
          (d) In the event of a Participant’s change of status from Employee to
Consultant or Director, an Incentive Stock Option held by the Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonstatutory Stock Option three (3) months and one (1) day
following such change of status.
     5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1
and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees,
Directors or Consultants on account of such transaction may be granted Options
in substitution for options granted by their former employer. If such substitute
Options are granted, the Administrator, in its discretion and consistent with
Section 424(a) of the Code, may determine that such substitute Options shall
have an exercise price of no less than one hundred percent (100%) of the Fair
Market Value of the Shares on the Grant Date.
5.4 Expiration of Options
     5.4.1 Expiration Dates. Each Option shall terminate no later than the first
to occur of the following events:
          (a) Date in Award Agreement. The date for termination of the Option
set forth in the written Award Agreement; or

10



--------------------------------------------------------------------------------



 



          (b) Termination of Continuous Status as Employee or Consultant. The
last day of the three (3)-month period following the date the Participant ceases
his/her Continuous Status as an Employee or Consultant (other than termination
for a reason described in subsections (c), (d), (e), (f) or (g) below); or
          (c) Misconduct. In the event a Participant’s Continuous Status as an
Employee or Consultant terminates because the Participant has performed an act
of Misconduct as determined by the Administrator, all unexercised Options held
by such Participant shall expire five (5) business days following written notice
from the Company to the Participant;
          (d) Disability. In the event that a Participant’s Continuous Status as
an Employee or Consultant terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option at any time within
twelve (12) months from the date of such termination, but only to the extent
that the Participant was entitled to exercise it at the date of such termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). If, at the date of termination, the Participant
is not entitled to exercise his or her entire Option, the Shares covered by the
unexercisable portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan; or
          (e) Death. In the event of the death of a Participant, the Option may
be exercised at any time within twenty-four (24) months following the date of
death (but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement), by the Participant’s estate or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent that the Participant was entitled to exercise the Option at
the date of death. If, at the time of death, the Participant was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall immediately revert to the Plan. If, after death, the
Participant’s estate or a person who acquired the right to exercise the Option
by bequest or inheritance does not exercise the Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan; or
          (f) Retirement. In the event that an Participant’s Continuous Status
as an Employee terminates as a result of the Participant’s Retirement, the
Participant may exercise his or her Option at any time subject to the
limitations in the Plan and the Award Agreement, but only to the extent that the
Participant was entitled to exercise the Option at the time of such termination,
unless otherwise expressly provided in a written agreement between the
Participant and the Company. However, any Incentive Stock Options not exercised
within three (3) months of the termination of the Participant’s Continuous
Status as an Employee shall be treated for tax purposes as Nonstatutory Stock
Options three (3) months and one (1) day following such Retirement; or
          (g) Expiration. Unless otherwise specified above, for Options granted
from the Plan Effective Date until the day preceding the 2nd Amendment Date, an
Option shall expire no more than ten (10) years from the Grant Date, and for
Options granted on

11



--------------------------------------------------------------------------------



 



or after the 2nd Amendment Date, an Option shall expire no more than seven
(7) years from the Grant Date; provided, however, that if an Incentive Stock
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, such Incentive
Stock Option may not be exercised after the expiration of five (5) years from
the Grant Date.
          (h) Change in Status. In the event a Participant’s status has changed
from Consultant to Employee, or vice versa, a Participant’s Continuous Status as
an Employee or Consultant shall not automatically terminate solely as a result
of such change in status.
     5.4.2 Administrator Discretion. Subject to the limits of Section 5.4.1, the
Administrator, in its discretion, (a) shall provide in each Award Agreement when
each Option expires and becomes unexercisable, and (b) may, after an Option is
granted, extend the maximum term of the Option (subject to limitations
applicable to Incentive Stock Options).
5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Administrator shall determine in its discretion. After an Option is granted,
the Administrator, in its discretion, may accelerate the exercisability of the
Option only in the event of (i) a Participant’s death, (ii) a Participant’s
Disability, (iii) in connection with a Change of Control, or (iv) in connection
with an Employee’s Retirement or the retirement (as determined by the
Compensation Committee of the Board) of a Nonemployee Director.
5.6 Exercise and Payment. Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Secretary of the Company (or its
designee), setting forth the number of Shares with respect to which the Option
is to be exercised, accompanied by full payment for the Shares.
     5.6.1 Form of Consideration. Upon the exercise of any Option, the Exercise
Price shall be payable to the Company in full in cash or its equivalent. The
Administrator, in its discretion, also may permit the same-day exercise and sale
of Options and related Shares, or exercise by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Exercise Price, or by any other means which the Administrator, in its
discretion, determines to provide legal consideration for the Shares, and to be
consistent with the purposes of the Plan.
     5.6.2 Delivery of Shares. As soon as practicable after receipt of a written
notification of exercise and full payment for the Shares purchased, the Company
shall deliver to the Participant (or the Participant’s designated broker), Share
certificates (which may be in book entry form) representing such Shares.

12



--------------------------------------------------------------------------------



 



SECTION 6
STOCK APPRECIATION RIGHTS
6.1 Grant of SARs. Subject to the terms of the Plan, a SAR may be granted to
Employees, Directors and Consultants at any time and from time to time as shall
be determined by the Administrator. The Administrator may grant, Freestanding
SARs, Tandem SARs, or any combination thereof.
     6.1.1 Number of Shares. The Administrator shall have complete discretion to
determine the number of SARs granted to any Participant, subject to the
limitation in Section 11.6.
     6.1.2 Exercise Price and Other Terms. The Administrator, subject to the
provisions of the Plan, shall have discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of a
Freestanding SAR shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date. The exercise price of Tandem SARs
shall equal the Exercise Price of the related Option.
6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR shall expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price of the underlying Incentive Stock Option
and the Fair Market Value of the Shares subject to the underlying Incentive
Stock Option at the time the Tandem SAR is exercised; and (c) the Tandem SAR
shall be exercisable only when the Fair Market Value of the Shares subject to
the Incentive Stock Option exceeds the Exercise Price of the Incentive Stock
Option.
6.3 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Administrator, in its discretion, shall
determine.
6.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator shall
determine.
6.5 Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Administrator in its discretion as set forth in the Award
Agreement, or otherwise pursuant to the provisions relating to the expiration of
related Options as set forth in Sections 5.4.
6.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying: (a) the

13



--------------------------------------------------------------------------------



 



difference between the Fair Market Value of a Share on the date of exercise over
the Option Exercise Price, times (b) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Administrator, the payment upon
SAR exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.
6.7 Cancellation of Exercised and Unissued SAR Shares. Upon exercise of a stock
settled SAR, the number of Shares included in such exercise which are not issued
to settle the SAR at the time of such exercise shall be cancelled and shall not
be available for grant again under the Plan.
SECTION 7
RESTRICTED STOCK
7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees, Directors and Consultants in such amounts as the
Administrator, in its discretion, shall determine. The Administrator, in its
discretion and subject to Section 11.6, shall determine the number of Shares to
be granted to each Participant.
7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
7.3 Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until expiration of the applicable Period of Restriction.
7.4 Other Restrictions. The Administrator, in its discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4.
     7.4.1 General Restrictions. The Administrator may set restrictions based
upon the achievement of specific performance objectives (Company-wide, business
unit, or individual), or any other basis determined by the Administrator in its
discretion.
     7.4.2 Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under Section
162(m) of the Code, the Administrator, in its discretion, may set restrictions
based upon the achievement of Performance Goals. The Performance Goals shall be
set by the Administrator on or before the latest date permissible to enable the
Restricted Stock to qualify as “performance-based compensation” under Section
162(m) of the Code. In granting Restricted Stock which is intended to qualify
under Section 162(m) of the Code, the Administrator shall follow any procedures
determined by it from time to time to be

14



--------------------------------------------------------------------------------



 



necessary or appropriate to ensure qualification of the Restricted Stock under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
     7.4.3 Legend on Certificates. The Administrator, in its discretion, may
legend the certificates representing Restricted Stock to give appropriate notice
of such restrictions.
7.5 Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall be released from escrow as soon as practicable after expiration of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions shall lapse or be removed only in the event
of (i) a Participant’s death, (ii) Participant’s Disability, (iii) in connection
with a Change of Control, or (iv) in connection with an Employee’s Retirement or
the retirement (as determined by the Compensation Committee of the Board) of a
Nonemployee Director. After the restrictions have lapsed, the Participant shall
be entitled to have any legend or legends under Section 7.4.3 removed from his
or her Share certificate and the Shares shall be freely transferable by the
Participant, subject to Applicable Law.
7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.
7.7 Dividends and Other Distributions.
     7.7.1 Restricted Stock Granted Prior to the 5th Amendment Date. For
Restricted Stock Awards granted prior to the 5th Amendment Date, during the
Period of Restriction, Participants holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement. If any such
dividends or distributions are paid in Shares, the Shares shall be subject to
the same restrictions as to vesting, transferability, forfeiture and repurchase
as the Shares of Restricted Stock with respect to which they were paid.
     7.7.2 Restricted Stock Granted On or After the 5th Amendment Date. For
Restricted Stock Awards granted on or after the 5th Amendment Date, during the
Period of Restriction, Participants holding Shares of Restricted Stock shall be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement; provided, however,
that all such dividends or distributions, whether paid in cash, Shares or
otherwise, shall be subject to the same restrictions as to vesting,
transferability, forfeiture and repurchase as the Shares of Restricted Stock
with respect to which they were paid.
7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

15



--------------------------------------------------------------------------------



 



SECTION 8
NONEMPLOYEE DIRECTOR AWARDS
     The provisions of this Section 8 are applicable only to Nonemployee
Directors. Nonemployee Directors shall be entitled to receive all types of
Awards under this Plan.

8.1   Granting of Options

     8.1.1 Initial Grants. Each Nonemployee Director who first becomes a
Nonemployee Director on or after the Plan Amendment Date (excluding each
Nonemployee Director whom, at the time he or she first becomes a Director, holds
unvested options to purchase Shares or securities convertible or exchangeable
for Shares as a result of such Outside Director’s service as a director of an
Affiliate), shall be entitled to receive, as of the date that the individual
first is appointed or elected as a Nonemployee Director, an Award having an
Imputed Value of up to $800,000 on the date of grant, or such lesser number of
Shares as is allowed pursuant to Section 11.6. Such Award may consist of a
single type or any combination of the types of Awards permissible under this
Plan, as determined from time to time by the Board as a whole.
     8.1.2 Ongoing Grants. On the last day of the first regularly scheduled
Sybase, Inc. Board of Directors meeting in each calendar year, each Non-Employee
Director who has served as a Nonemployee Director for at least five months on
that date shall be granted an Award having an Imputed Value of up to $400,000 on
the date of grant, or such lesser amount of Shares as is allowed pursuant to
Section 11.6, provided that such Non-Employee Director is a member of the Board.
Such Award may consist of a single type or any combination of the types of
Awards permissible under this Plan, as determined from time to time by the Board
as a whole.
     8.1.3 “Imputed Value.” For purposes of Sections 8.1.1, 8.1.2 and 8.3 (as
such section relates to Options), the “Imputed Value” of any Award shall mean
the value on the applicable date as determined in accordance with Financial
Accounting Standards Board Statement No. 123 (revised 2004), “Accounting for
Stock-Based Compensation,” as the same may be amended from time to time.
8.2 Terms of Options.
     8.2.1 Option Agreement. A written Award Agreement between the Participant
and the Company shall evidence each Option granted pursuant to this Section 8.
     8.2.2 Exercise Price. The Exercise Price for the Shares subject to each
Option granted pursuant to this Section 8 shall be 100% of the Fair Market Value
of such Shares on the Grant Date.
     8.2.3 Expiration of Options. Each Option granted pursuant to this Section 8
shall terminate upon the first to occur of the following events:
          (a) The date for termination of the Option set forth in the written
Award Agreement; or

16



--------------------------------------------------------------------------------



 



          (b) For Options granted from the Plan Effective Date until the day
preceding the 2nd Amendment Date, an Option shall expire no more than ten
(10) years from the Grant Date, and for Options granted on or after the 2nd
Amendment Date, an Option shall expire no more than seven (7) years from the
Grant Date; or
          (c) The expiration of twelve (12) months from the date the Participant
ceases Continuous Status as a Director for any reason other than the
Participant’s death or Disability; or
          (d) In the event that a Participant’s Continuous Status as a Director
terminates as a result of the Participant’s death or Disability, the
Participant’s Option shall terminate in accordance with the provisions set forth
in Section 5.4.1 (d) and (e), respectively.
     8.2.4 Nonqualified Stock Options Only. No Incentive Options may be granted
pursuant to this Section 8.
     8.2.5 Vesting and Other Terms. Except as provided in Sections 8.1.4 and
8.2.3, Options granted pursuant to this Section 8 shall become exercisable on
terms and conditions determined by the Administrator in its sole discretion. All
other provisions of the Plan not inconsistent with this Section 8 shall also
apply to Options granted to Nonemployee Directors. In the event of any
inconsistency between provisions set forth in Section 8 and those set forth
elsewhere in the Plan as they relate to Options, the provisions of Section 8
shall govern with respect to Options granted to Nonemployee Directors.
     8.2.6 Substitute Options. In the event that the Company or an Affiliate
consummates a transaction described in section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), an individual
who becomes a Nonemployee Director as a result of such transaction may be
granted Options in substitution for options granted by the unrelated
corporation. If such substitute Options are granted, the Administrator, in its
discretion and consistent with section 424(a) of the Code, shall determine the
exercise price of such substitute Options, subject to Section 4.1.2.
     8.2.7 Elections by Nonemployee Directors. Pursuant to such procedures as
the Administrator (in its discretion) may adopt from time to time in accordance
with Code Section 409A and Internal Revenue Service rules relating to
constructive receipt), each Nonemployee Director may elect (no later than is
required to comply with Code Section 409A and Internal Revenue Service rules
relating to constructive receipt) to forego receipt of all or a portion of the
annual retainer, committee fees and meeting fees otherwise due to the
Nonemployee Director in exchange for an Award under this Plan. The number of
Shares subject to an Award received by any Nonemployee Director shall equal the
amount of foregone compensation divided by the Fair Market Value of a Share on
the date the compensation otherwise would have been paid to the Nonemployee
Director, rounded up to the nearest whole number of Shares. The number of
Options granted shall be determined by dividing the cash amount foregone by the
Imputed Value

17



--------------------------------------------------------------------------------



 



of the Options (as defined in Section 8.1.3), rounded up to the nearest whole
number of Shares. The procedures adopted by the Administrator for elections
under this Section 8.2.7 shall be designed to ensure that any such election by a
Nonemployee Director will not disqualify him or her as a “non-employee director”
under Rule 16b-3.
SECTION 9
RESTRICTED STOCK UNITS
9.1 Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan, Restricted Stock Units may be granted to Employees, Directors and
Consultants at any time and from time to time, as shall be determined by the
Administrator in its discretion.
9.2 Number of Restricted Stock Units. The Administrator will have complete
discretion in determining the number of Restricted Stock Units granted to any
Participant, subject to the limitations in Section 11.6.
9.3 Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions, including, without
limitation, time-based vesting provisions, in its discretion which, depending on
the extent to which they are met, will determine the number of Shares that will
be paid out to Participants. The time period during which the performance
objectives or other vesting provisions must be met will be called the
“Performance Period.” Each Award of Restricted Stock Units will be evidenced by
an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Administrator, in its discretion, will determine.
The Administrator may set performance objectives based upon the achievement of
Company-wide or individual goals or any other basis determined by the
Administrator in its discretion.
9.4 Earning of Restricted Stock Units. After the applicable Performance Period
has ended, the holder of Restricted Stock Units will be entitled to receive a
payout of the number of Restricted Stock Units earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Restricted Stock Unit, the Administrator, in its
discretion, may reduce or waive any performance objectives or other vesting
provisions for such Restricted Stock Unit only in the event of (i) a
Participant’s death, (ii) Participant’s Disability, (iii) in connection with a
Change of Control, or (iv) in connection with an Employee’s Retirement or the
retirement (as determined by the Compensation Committee of the Board) of a
Nonemployee Director.
9.5 Form and Timing of Payment of Restricted Stock Unit Units. Payment of earned
Restricted Stock Units will be made as soon as practicable after the expiration
of the applicable Performance Period. The Administrator shall settle earned
Restricted Stock Units in Shares.
9.6 Cancellation of Restricted Stock Units. On the date set forth in the Award
Agreement, all unearned or unvested Restricted Stock Units will be forfeited to
the Company, and again will be available for grant under the Plan.

18



--------------------------------------------------------------------------------



 



9.7 Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under Section
162(m) of the Code, the Administrator, in its discretion, may set restrictions
based upon the achievement of Performance Goals. The Performance Goals shall be
set by the Administrator on or before the latest date permissible to enable the
Restricted Stock Units to qualify as “performance-based compensation” under
Section 162(m) of the Code. In granting Restricted Stock Units which are
intended to qualify under Section 162(m) of the Code, the Administrator shall
follow any procedures determined by it from time to time to be necessary or
appropriate to ensure qualification of the Restricted Stock Units under Section
162(m) of the Code (e.g., in determining the Performance Goals).
SECTION 10
PERFORMANCE SHARES AND PERFORMANCE UNITS
10.1 Grant of Performance Shares/Units. Subject to the terms and conditions of
the Plan, Performance Shares and Performance Units may be granted to Employees,
Directors and Consultants at any time and from time to time, as shall be
determined by the Administrator in its discretion.
     10.1.1 Number of Units or Shares. The Administrator will have complete
discretion in determining the number of Performance Shares and Performance Units
granted to any Participant, subject to the limitations in Section 11.6, provided
that during any Fiscal Year, (a) no Participant shall receive Performance Units
or Performance Shares having an initial Imputed Value (defined in Section 8.1.3)
greater than $5,000,000, except that such Participant may receive Performance
Units or Performance Shares in a Fiscal Year in which his or her service as an
Employee first commences with an initial value no greater than $10,000,000.
     10.1.2 Value of Performance Shares/Units. Each Performance Unit will have
an initial Imputed Value that is established by the Administrator on or before
the Grant Date in accordance with Section 8.1.3. Each Performance Share will
have an initial Imputed Value equal to the Fair Market Value of a Share on the
Grant Date.
10.2 Performance Objectives and Other Terms. The Administrator will set
performance objectives or other vesting provisions, including, without
limitation, time-based vesting provisions, in its discretion which, depending on
the extent to which they are met, will determine the number or value of
Performance Shares/Units that will be paid out to Participants. The time period
during which the performance objectives or other vesting provisions must be met
will be called the “Performance Period.” Each Award of Performance Shares/Units
will be evidenced by an Award Agreement that will specify the Performance
Period, and such other terms and conditions as the Administrator, in its
discretion, will determine. The Administrator may set performance objectives
based upon the achievement of Company-wide or individual goals or any other
basis determined by the Administrator in its discretion.
10.3 Earning of Performance Shares/Units. After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of

19



--------------------------------------------------------------------------------



 



the number of Performance Units/Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Administrator, in its
discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
10.4 Form and Timing of Payment of Performance Shares/Units. Payment of earned
Performance Shares/Units will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its
discretion, may pay earned Performance Shares/Units in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
10.5 Cancellation of Performance Shares/Units. On the date set forth in the
Award Agreement, all unearned or unvested Performance Shares/Units will be
forfeited to the Company, and again will be available for grant under the Plan.
SECTION 11
MISCELLANEOUS
11.1 Change In Control
     11.1.1 Generally. In the event of a Change in Control, unless an Award is
assumed or substituted by the successor corporation, then (i) such Awards shall
become fully exercisable as of the date of the Change in Control, whether or not
then exercisable; and (ii) all restrictions and conditions on any Award then
outstanding shall lapse as of the date of the Change in Control.
     11.1.2 Options and SARs. If the Administrator determines that Options and
SARs will be assumed or an equivalent option or right substituted by the
successor corporation or a parent or Subsidiary of the successor corporation,
then
          (a) In the event that the successor corporation refuses to assume or
substitute for the Option or SAR, the Options and SARs held by such Participant
shall immediately become one hundred percent (100%) exercisable. In such event,
the Company shall notify the Participant in writing or electronically that the
Options and SARs are fully exercisable (subject to the consummation of the
Change in Control) for a period of forty-five (45) days from the date of such
notice, and the Option or SAR shall terminate upon the expiration of such
period.
          (b) For the purposes of this Section 11.1.2, the Option or SAR shall
be considered assumed if, following the Change in Control, the option or SAR
confers the right to purchase or receive, for each Share subject to the Option
or SAR immediately prior to the Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the Change in Control
event by holders of Shares for each Share held on the closing date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the

20



--------------------------------------------------------------------------------



 



outstanding Shares); provided, however, that if such consideration received in
the Change in Control is not solely common stock of the successor corporation or
its parent, the Administrator or the Board may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option or SAR, for each Share subject to the Option or SAR, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by holders of Shares in the
Change in Control, as determined on the date of the Change in Control.
     11.1.3 Restricted Stock. If the Administrator determines that any Company
repurchase or reacquisition right with respect to outstanding Shares of
Restricted Stock held by the Participant will be assigned to the successor
corporation, then in the event that the successor corporation refuses to accept
the assignment of any such Company repurchase or reacquisition right, such
Company repurchase or reacquisition right will immediately lapse and the
Participant will become one hundred percent (100%) vested in such Shares of
Restricted Stock prior to the closing of the Change in Control event.
     11.1.4 Restricted Stock Units; Performance Shares/Units. If the
Administrator determines that Restricted Stock Units or Performance Shares/Units
will be assumed or an equivalent option or right substituted by the successor
corporation or a parent or Subsidiary of the successor corporation, then
          (a) in the event that the successor corporation refuses to assume or
substitute for the Restricted Stock Units or Performance Shares/Units, 100% of
all vesting or performance objectives will be deemed achieved and all other
terms and conditions met immediately prior to the closing of the Change in
Control event.
          (b) For the purposes of this Section 11.1.4, the Restricted Stock Unit
or Performance Share/Unit shall be considered assumed if, following the Change
in Control, the Restricted Stock Unit or Performance Share/Unit confers the
right to purchase or receive, for each Share subject to the Restricted Stock
Unit or Performance Share/Unit immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Shares for each Share held on the effective
date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Change in
Control is not solely common stock of the successor corporation or its parent,
the Administrator or the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the payout of a
Restricted Stock Unit or Performance Share/Unit, for each Share subject to such
Award (or, in the case of Performance Units, the number of implied Shares
determined by dividing the value of the Performance Units by the per share
consideration received by holders of Shares), to be solely common stock of the
successor corporation or its parent equal in fair market value to the per share
consideration received by holders of Shares in the Change in Control, as
determined on the date of the Change in Control. Notwithstanding anything in
this Section 11.1.4 to the contrary, an Award that vests, is earned or paid-out
upon the satisfaction of one or more performance goals will not be

21



--------------------------------------------------------------------------------



 



considered assumed if the Company or its successor modifies any of such
performance goals without the Participant’s consent; provided, however, that a
modification to such performance goals only to reflect the successor
corporation’s post Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.
11.2 Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until ten (10) days prior to such transaction
as to all of the Shares covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase rights applicable to any Shares purchased upon
exercise of an Award shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
11.3 Deferrals. The Administrator, in its discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be due to such Participant under an Award. Any such deferral elections
shall be in accordance with Code Section 409A and subject to such rules and
procedures as shall be determined by the Administrator in its discretion.
11.4 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company or an Affiliate to terminate
any Participant’s employment or service at any time, with or without cause.
Unless otherwise provided by written contract, employment with the Company and
its Affiliates is on an at-will basis only. Additionally, the Plan shall not
confer upon any Nonemployee Director any right with respect to continuation of
service as a Director or nomination to serve as a Director, nor shall it
interfere in any way with any rights which such Nonemployee Director or the
Company may have to terminate his or her directorship at any time.
11.5 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.
11.6 Limitations on Awards. No Participant shall be granted an Award in any
Fiscal Year for Shares representing more than the lesser of (i) one percent (1%)
of the Company’s total number of outstanding Shares immediately prior to the
issuance of such Award, or (ii) two million (2,000,000) Shares; provided,
however, that such limitation shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 4.4.
11.7 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger,

22



--------------------------------------------------------------------------------



 



consolidation, or otherwise, of all or substantially all of the business or
assets of the Company.
11.8 Beneficiary Designations. If permitted by the Administrator, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Administrator. In
the absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.
11.9 Limited Transferability of Awards. No Award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution. All rights with
respect to an Award granted to a Participant shall be available during his or
her lifetime only to the Participant. Notwithstanding the foregoing, the
Participant may, in a manner specified by the Administrator, (a) transfer a
Nonqualified Stock Option to a Participant’s spouse, former spouse or dependent
pursuant to a court-approved domestic relations order which relates to the
provision of child support, alimony payments or marital property rights, and
(b) transfer a Nonqualified Stock Option by bona fide gift and not for any
consideration, to (i) a member or members of the Participant’s immediate family,
(ii) a trust established for the exclusive benefit of the Participant and/or
member(s) of the Participant’s immediate family, (iii) a partnership, limited
liability company of other entity whose only partners or members are the
Participant and/or member(s) of the Participant’s immediate family, or (iv) a
foundation in which the Participant an/or member(s) of the Participant’s
immediate family control the management of the foundation’s assets. In no event
may an Award hereunder be transferred for value.
11.10 Restrictions on Share Transferability. The Administrator may impose such
restrictions on any Shares acquired pursuant to the exercise of an Award as it
may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.
11.11 Buyout Provisions. The Administrator may at any time offer to buy out for
a payment in cash or Shares, an Award previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made, provided, however, that no
offers may be made to buy out Awards of Options or SARs which have Exercise
Prices which exceed the Fair Market Value of the Company’s Common Stock at the
time of such buy out offer.
11.12 No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been

23



--------------------------------------------------------------------------------



 



issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant (or beneficiary).
SECTION 12
AMENDMENT, TERMINATION, AND DURATION; RE-PRICING PROHIBITED
12.1 Amendment, Suspension, or Termination. Except as provided in Section 12.2,
the Board, in its sole discretion, may amend, suspend or terminate the Plan, or
any part thereof, at any time and for any reason. The amendment, suspension, or
termination of the Plan shall not, without the consent of the Participant, alter
or impair any rights or obligations under any Award theretofore granted to such
Participant. No Award may be granted during any period of suspension or after
termination of the Plan.
12.2 No Amendment or Re-Pricing without Stockholder Approval. The Company shall
obtain stockholder approval of any material Plan amendment to the extent
necessary or desirable to comply with the rules of the NYSE, the Exchange Act,
Section 422 of the Code, or other Applicable Law. The Company shall not, without
prior stockholder approval, reduce the exercise or purchase price of any
outstanding Options, SARs or other Awards (other than for adjustments made
pursuant Section 4.4), or cancel or re-grant Options, SARs for other Awards with
a lower exercise price.
12.3 Plan Effective Date and Duration of Awards. The Plan Effective Date shall
be May 27, 2004, subject to Sections 12.1 and 12.2 (regarding the Board’s right
to amend or terminate the Plan), and shall remain in effect thereafter. However,
without further stockholder approval, no Award may be granted under the Plan
more than ten (10) years after the Plan Effective Date.
SECTION 13
TAX WITHHOLDING
13.1 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
13.2 Withholding Arrangements. The Administrator, in its discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (a) electing
to have the Company withhold otherwise deliverable Shares, or (b) delivering to
the Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The amount of the withholding requirement shall
be deemed to include any amount which the Administrator agrees may be withheld
at the time the election is made, not to exceed the amount determined by using
the maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date taxes are

24



--------------------------------------------------------------------------------



 



required to be withheld. The number of Shares withheld to satisfy minimum
withholding requirements shall be cancelled and shall not be available for grant
again under the Plan.
SECTION 14
LEGAL CONSTRUCTION
14.1 Liability of Company. The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful grant or any Award or the
issuance and sale of any Shares hereunder, shall relieve the Company, its
officers, Directors and Employees of any liability in respect of the failure to
grant such Award or to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
14.2 Grants Exceeding Allotted Shares. If the Shares covered by an Award exceed,
as of the date of grant, the number of Shares, which may be issued under the
Plan without additional stockholder approval, such Award shall be void with
respect to such excess Shares, unless stockholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained.
14.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
14.4 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
14.5 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
14.6 Securities Law Compliance. With respect to Section 16 individuals,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan, Award
Agreement or action by the Administrator fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the
Administrator.
14.7 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California
14.8 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.

25



--------------------------------------------------------------------------------



 



SECTION 15
EXECUTION
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Plan on the date indicated below.

            SYBASE, INC.
    Dated: September 17, 2009  By:   /S/ Daniel R. Carl         Daniel R. Carl 
      Vice President,
General Counsel and Secretary     

26